Title: To George Washington from Timothy Pickering, 25 April 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh April 25 1781.
                        
                        On the 21st inst. I wrote to the leading Justice (Mr Burt) in Warwick relative to the procuring teams to
                            transport the flour from that place to New Windsor: but have received no answer: and am now apprehensive that my
                            application will be fruitless. And the supply on hand (as appears by the commissary’s return this day received) is so
                            trifling, I dare not wait any longer my request for an impress warrant, and a party of Vanheer’s dragoons to execute it. I
                            would send an intelligent express or two with the dragoons, with orders to use military coercion only in case the justices
                            impress fails, or that they refuse to interfere at all.
                        There are 200 barrels of flour at Ringwood, to remove which the like means with those above mentioned will be
                            requisite.
                        I know these measures are as painful to your Excellency, as the necessity which occasions them: and were it
                            possible at present to substitute other means, I would not fail to do it: but every prospect is become hopeless. Even the
                            partial and of certificates receivable in taxes I almost despair of. I learn from Genl Wolcott
                            that the committee to whom my letter on the subject was referred, had made no report when he left Congress a few days
                            since. In that letter I represented the peculiar distresses of this state, which being deprived of all means of obtaining
                                money, required certificates to enable the people to pay their taxes.
                        In the same letter I intimated the necessity of selling some provisions to raise money to forward on the
                            residue, as had formerly been done, particularly, in the case of live stock. Since my return from Philadelphia I have been
                            obliged to give an order for that purpose to Colo. Hughes. A copy of the order I immediately transmitted to the president
                            of Congress; another I beg leave to inclose to your Excellency. At Richmond (as Colo. Hughes informed me) the people
                            refused to transport provisions, ’till part of the money was paid on taking up the load, and the residue assured to them
                            on the delivery.
                        In my letter to Congress on this occasion, I observed that this mode of selling some articles to defray the
                            expences of transporting the rest, was a wretched way of doing business—that I should be happy could I be excused from
                            continuing it—that the measure was the more painful, as the army would want the very provisions that were thus sold;
                            & that I thus early apprized Congress of the fact, that if the orders I had given were disapproved, they might be
                            speedily revoked, before much mischief could ensue.
                        In the same letter (which was dated the 21st inst.) I added what is contained in the inclosed extract from
                            it. I beg your Excellency’s pardon for troubling you with it: but to express to Congress those sentiments, I thought was a
                            duty I owed to myself, to your Excellency, & to my country The declaration which closes the extract was equally
                            frank and sincere. I have the honour to be with the greatest respect your Excellency’s most obedt servant
                        
                            T. Pickering Q.M.G.
                            
                        
                     Enclosure
                                                
                            
                                Sir
                                Newburgh April 17th 81
                            
                            I have stated in a Letter to Congress the impossibility of forwarding provisions without selling part of
                                them to raise money for the purpose, unless the latter were furnish’d from the public Treasury. No Answer or direction
                                has been given as yet: in the mean time to prevent a failure of Supplies to the Army so much of the provisions must be
                                sold from time to time as shall be indispensibly necessary to effect the transportation or forwarding of the Residue.
                                But this is a measure so liable to abuses, I wish to avoid it as far as possible and when gone into, that it may be
                                with great Caution. Let the Sales be open free from privacy or Concealment; and in every Case a Certificate given by
                                the purchaser of the Quality, Quantity & Price of the Article purchased, the place where & of whom:
                                such Certificates to accompany the accounts of the Assistants by whom such sales shall be made. If any other precautions
                                occur to you, which shall tend to prevent abuses in these Transactions, and the Department from consequent Reproach, I
                                    request you to adopt them. The mode you suggest of having every article sold previously
                                    appraised I think a very good one. I am sir &c.
                            
                                Tim: Pickering Q.M.G.
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    21 April 1781
                                
                            
                            Extract of a letter from T. Pickering Q.M.G. to the
                            President of Congress, dated April 21. 1781.
                            "I do not mean to be continually wounding the ears of Congress with tales of public poverty and distress.
                                These already are but too well known; and till there is some prospect of relief, I shall not think it necessary to
                                repeat them. Permit me, sir, only to say, once for all, That if camp equipage, forage, and other supplies in my
                                department shall fail—if transportation shall cease—if the necessary officers, artificers, watermen &
                                labourers shall abandon the service—in a word, if the business of the department shall absolutely stop—the blame I
                                hope will not be thrown on me. If any other man can, without money, carry on the extensive business of this
                                department, I wish most sincerely he would take my place. I confess myself incapable of doing it." 
                        
                        
                     Enclosure
                                                
                            
                                
                                    24 April 1781
                                
                            
                            Extract of a letter from Robert Nessbitt, superintendant of the magazines at Warwick &c. to T.
                                Pickering Q.M.G. dated April 24th 1781, and recd the 25th at 11 o’clock at night.
                            "Your favour of the 21st I received by express. I am sensible that Mr Anderson (Assistant quarter master
                                at Sussex Court House) will do all in his power to send the stores on to New Windsor, but I fear that the waggoners
                                will not be prevailed on to go through: and I am well convinced that ’Squire Burt will find it a hard matter to oblige
                                the teams in his neighbourhood to turn out." 
                        
                        
                    